Citation Nr: 0118914	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  01-05 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

As a preliminary matter, the Board observes that the veteran 
filed a claim of entitlement to service connection for a 
dental condition and a claim for an increased evaluation for 
his service-connected right knee in January 2001.  As these 
issues have not been prepared for appellate review, the Board 
refers them to the RO for all appropriate development and 
adjudication.


REMAND

The veteran claims that he incurred hearing loss and PTSD as 
a result of his active service.  A preliminary review of the 
record shows that additional development by the RO is 
necessary before the Board may proceed with appellate review.  
Generally, to prove service connection, a veteran must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f) (2000).

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107, which concern the VA's duty to assist the 
veteran with the development of facts pertinent to his claim, 
have been substantially revised.  The prior provisions of 
38 U.S.C.A. § 5107 required that the VA assist a veteran with 
the development of facts pertinent to a "well-grounded" 
claim for benefits, whereas the revised version of this 
statute contains no such requirement and instead requires 
more generally that the VA assist a veteran with the facts 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No 106-475, 114 Stat. 2096 (2000).

In relation to the present appeal, the Board observes that 
the veteran's claim of entitlement to service connection for 
hearing loss was initially denied in January 1999.  At that 
time, the RO found that the hearing loss had preexisted 
active service and was not aggravated therein.  However, the 
veteran has not been afforded a VA medical examination or 
opinion concerning his current level of hearing loss and any 
relationship it may have to active service.  

As to the veteran's claim of entitlement to service 
connection for PTSD, the veteran's DD 214 (Report of Transfer 
or Discharge) reflects that he did not receive any awards or 
decorations necessarily indicative of combat.  However, it 
confirms that his military occupational specialty (MOS) was 
rifleman and that he served in Vietnam from March to August 
1969.  Service medical records contain no findings or 
diagnoses related to a psychiatric disorder.  They reflect 
that the veteran served aboard the USS Chicago.

The veteran informed the VA examiner that he served on a Navy 
ship for 10 months and protected the security of nuclear 
missiles.  He was not exposed to combat but was stationed 
near a hospital ship in Da Nang.  These experiences caused 
him to worry.  He now had dreams of friends whom he had lost 
and bombs dropping.  In the VA clinical records, he reported 
an exacerbation of symptoms due to his friends' recent 
suicide and murder.  Based upon the above information, the 
veteran was diagnosed with PTSD during the August 1999 VA 
examination and in VA clinical notes dated January through 
August 1999.  

The veteran also submitted Command Chronology Reports of the 
Marine Detachment of the USS Chicago from January 1968 to 
December 1969.  These records indicate that the USS Chicago 
was a guided missile cruiser with nuclear capability.  It 
performed routine training exercises as well as a period of 
search and rescue of downed pilots.  In 1969, it served in 
the Gulf of Tonkin and visited the port of Da Nang.  

As aforementioned, the VA's duty to assist the veteran with 
the development of his claim has been substantially 
heightened.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 
5126) (the "Act"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the veteran and his representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

The Board recognizes that the veteran has not provided 
detailed information regarding his claimed stressors.  
However, the Board finds that the RO should attempt to verify 
whether any of the alleged stressors occurred.  In 
particular, the RO should confirm any of those relating to 
the combat operations of the veteran's unit.  See Suozzi v. 
Brown, 10 Vet. App. 307 (1997) (holding that the VA erred in 
finding no evidence of objective stressors because a clerk 
typist did not directly participate in combat but witnessed 
and assisted in combat operations).

Moreover, the veteran's PTSD diagnoses are based upon a 
history of unverified stressors and are, therefore, 
inadequate.  See Cohen v. Brown, 10 Vet. App. 128, 140 
(1997).  Under these circumstances, the Board is of the 
opinion that it may not properly proceed with appellate 
review until additional development has been accomplished.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A).

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should request that the 
veteran identify all sources of hearing 
loss and psychiatric treatment, and that 
he furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  The RO should 
document all reasonable efforts to obtain 
such records.

2.  The RO should request that the 
veteran provide additional information 
containing specific details of the 
claimed stressful in-service events.  
This information should include dates, 
places, detailed descriptions, units of 
service, duty assignments, as well as the 
names, ranks, units of assignments and 
any other identifying information 
concerning any other individuals involved 
in any claimed stressful event.

3.  The RO should then review the file 
and prepare a summary of all claimed 
stressors.  This summary must be prepared 
whether or not the veteran provides an 
additional statement.  This summary, and 
a copy of the veteran's DD Form 214 and 
all service personnel records should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) 
7798 Cissna Road, Springfield, VA 22150.  
The USASCRUR should be requested to 
provide any additional information that 
might corroborate the veteran's alleged 
stressors.  Any information obtained 
should be associated with the claims 
file.

4.  Following the receipt of the 
USASCRUR's report, and the completion of 
any additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any combat action or in-service stressful 
event verified by USASCRUR.  If no combat 
action or stressor has been verified, the 
RO should so state in its report.  The 
RO's report should be added to the claims 
file.

5.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination.  All indicated studies, 
tests, and evaluations deemed necessary 
should be performed, but should include 
PTSD subscales.  In determining whether 
the veteran has PTSD due to an in-service 
stressor, the examiner is hereby notified 
that only the verified history detailed 
in the reports by the USASCRUR and/or the 
RO may be relied upon.  If the examiner 
believes that PTSD is the appropriate 
diagnosis, the examiner must specifically 
identify which stressors detailed in the 
USASCRUR's or the RO's reports are 
responsible for that conclusion.  The 
examiner should also determine if the 
veteran suffers from an acquired 
psychiatric disability.  The examiner 
should offer an opinion as to whether it 
is as likely as not that such a 
disability is related to active service.  
Since it is important that "each 
disability be viewed in relation to its 
history"  38 C.F.R. § 4.1 (2000), copies 
of all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.

6.  The RO should review the VA 
psychiatric examination to verify that 
any diagnosis of PTSD was based on the 
verified history of in-service stressors.  
If the examiner relied upon a history 
that is unverified, that examination 
report must be returned as inadequate for 
rating purposes.  See Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).

7.  The RO should also schedule the 
veteran for an audiology examination.  
Since it is important that "each 
disability be viewed in relation to its 
history"  38 C.F.R. § 4.1 (2000), copies 
of all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.  The examiner is 
requested to review all pertinent records 
in the claims file, including the service 
medical records, and the medical opinions 
of all private and VA physicians.  Any 
and all evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  All clinical findings 
and subjective complaints should be 
reported in detail.  The examiner is 
requested to offer an opinion as to the 
nature, severity, and manifestations of 
the veteran's hearing loss.  In so doing, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current hearing loss is 
related to the veteran's period of active 
service.  The examiner should 
specifically address whether any 
preexisting hearing loss was aggravated 
by active service.  The opinion must be 
supported by a written rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board. 

8.  The RO should review the claims file 
and undertake any other necessary action 
to comply with the new assistance to the 
veteran requirements under the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended 
at 38 U.S.C. § 5103A).  

9.  Following the completion of the 
foregoing, the RO should again review the 
case and prepare a rating decision.  If 
the benefit sought on appeal remains 
denied, the RO should furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case and afford them an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




